Appeal from a judgment of the County Court, Westchester County, convicting appellant of robbery in the first degree, and from each and every intermediate order therein made. Appellant testified he was arrested “ around 12 or 1 o’clock on the 16th day of June ”, 1958 and was taken to the State Police Barracks at Hawthorne, New York. He there signed a confession at about 10:00 p.m. of the same day and was arraigned on the following day at about 1:00 p.m. On the trial the confession was introduced in evidence over appellant’s objection. Appellant contends (1) the proof was insufficient to establish his guilt beyond a reasonable doubt, and (2) since there was an undue delay in arraignment the confession was erroneously received in evidence. *649Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present—Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.